Case 20-31400-KLP            Doc 12 Filed 03/22/20 Entered 03/23/20 13:21:26                        Desc Imaged
                                  Certificate of Notice Page 1 of 2
                                     United States Bankruptcy Court
                                           Eastern District of Virginia
                                               Richmond Division
                                              701 East Broad Street
                                              Richmond, VA 23219



                                                            Case Number 20−31400−KLP
                                                            Chapter 13

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Georges Kelvin Weeks
   3224 Ainsworth Lane
   Henrico, VA 23223

Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−9006

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                         NOTICE OF RESCHEDULED MEETING OF CREDITORS
                                AND HEARING ON CONFIRMATION

NOTICE IS HEREBY GIVEN that the meeting of creditors in the above referenced case has been rescheduled
to May 15, 2020, at 10:00 AM, and will be held at Office of the U.S. Trustee, 701 East Broad Street − Suite 4300,
Richmond, VA 23219−1885.

NOTICE IS FURTHER GIVEN that the hearing on confirmation in the above referenced case has been
rescheduled to June 17, 2020, at 09:10 AM, and will be held at Judge Phillips' − Courtroom, U. S. Bankruptcy
Court, 701 E. Broad St., Rm. 5100, Richmond, VA 23219.

NOTICE IS FURTHER GIVEN that all deadlines that run from the date of the original date of the Section 341
meeting will instead run from the date of the continued Section 341 meeting.

Dated: March 20, 2020                                       For the Court,

                                                            William C. Redden, Clerk
(VAN30A13vMar2020.jsp)                                      United States Bankruptcy Court
        Case 20-31400-KLP              Doc 12 Filed 03/22/20 Entered 03/23/20 13:21:26                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 20-31400-KLP
Georges Kelvin Weeks                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: garyl                        Page 1 of 1                          Date Rcvd: Mar 20, 2020
                                      Form ID: VAN30ACV                  Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 22, 2020.
db             +Georges Kelvin Weeks,    3224 Ainsworth Lane,    Henrico, VA 23223-3456
15293321       +Barclays Bank Delaware,    Attn: Bankruptcy,    Po Box 8801,   Wilmington, DE 19899-8801
15293324       +Dept Store Natl Bank/Macy’s,    Attn: Bankruptcy,    9111 Duke Boulevard,   Mason, OH 45040-8999
15293325       +Elizabeth Watson,    3224 Ainsworth Lane,    Richmond, VA 23223-3456
15293326       +FedLoan Servicing,    Attn: Bankruptcy,    Po Box 69184,   Harrisburg, PA 17106-9184
15293327        Reg Fin 1209,   979 West Bastesville Rd,     Greer, SC 29650-0000
15294995        US Attorneys Office,    Eastern District of Virginia,    919 E Main St., Ste. 1900,
                 Richmond, VA 23219-4625
15293330       +Virginia State University,    1 Hayden St,    Petersburg, VA 23806-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Mar 21 2020 05:10:30
                 Capital One Auto Finance, a division of Capital On,    4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
15293319       +E-mail/Text: EBNProcessing@afni.com Mar 21 2020 05:20:37      Afni, Inc.,    Attn: Bankruptcy,
                 Po Box 3427,   Bloomington, IL 61702-3427
15293320       +E-mail/Text: g20956@att.com Mar 21 2020 05:21:38      At&T Mobility,   P.O. Box 536216,
                 Atlanta, GA 30353-6216
15293322       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 21 2020 05:10:23       Capital One,
                 Attn: Bankruptcy,   Po Box 30285,    Salt Lake City, UT 84130-0285
15293323       +E-mail/PDF: AIS.COAF.EBN@Americaninfosource.com Mar 21 2020 05:22:57
                 Capital One Auto Finance,    Attn: Bankruptcy,   Po Box 30285,   Salt Lake City, UT 84130-0285
15302341       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Mar 21 2020 05:10:30
                 Capital One Auto Finance, a division of,    AIS Portfolio Services, LP,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
15293328       +E-mail/Text: bankruptcy@regionalmanagement.com Mar 21 2020 05:18:15       Regional Finance,
                 7225 Bell Creek Rd Suite 268,    Mechanicsville, VA 23111-3503
15293329       +E-mail/Text: bankruptcynotification@vacu.org Mar 21 2020 05:20:13      Virginia Credit Union,
                 Attn: Bankruptcy,   Po Box 90010,    Richmond, VA 23225-9010
15306437       +E-mail/Text: bankruptcynotification@vacu.org Mar 21 2020 05:20:13
                 Virginia Credit Union, Inc.,    PO Box 90010,   Richmond, VA 23225-9010
                                                                                              TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 22, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 20, 2020 at the address(es) listed below:
              Carl M. Bates   station01@richchap13.com,
               station10@richchap13.com;station03@richchap13.com;station07@richchap13.com;station06@richchap13.c
               om
              James E. Kane   on behalf of Debtor Georges Kelvin Weeks jkane@kaneandpapa.com,
               info@kaneandpapa.com,bfrazier@kaneandpapa.com,gwhite@kaneandpapa.com,sfalkowski@kaneandpapa.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
                                                                                            TOTAL: 3
